Filed Pursuant to Rule 433 Registration Statement No. 333-189888 STRATEGIC ACCELERATED REDEMPTION SECURITIES® Strategic Accelerated Redemption Securities® Linked to an Equity Basket Issuer Royal Bank of Canada (“RBC”) Principal Amount $10.00 per unit Term Approximately one year and one week, if not called on the first or second Observation Dates Market Measure An equally weighted equity basket comprised of the S&P 500® Index (Bloomberg Symbol: "SPX") and the EURO STOXX 50® Index (Bloomberg Symbol: "SX5E"). Each Basket Component is a price return index. Automatic Call Automatic call if the Observation Level of the Market Measure on any of the Observation Dates is equal to or greater than the starting value Observation Level The closing level of the Market Measure on any Observation Date Observation Dates Approximately six, nine and twelve months after the pricing date Call Premium In the event of an automatic call, the amount payable per unit will be: · [$10.250 to $10.450] if called on the first Observation Date · [$10.375 to $10.675] if called on the second Observation Date · [$10.500 to $10.900] if called on the final Observation Date Payout Profile at Maturity If not called, 1-to-1 downside exposure to decreases in the Market Measure beyond a 5% decline, with up to 95% of your principal at risk Threshold Value 95%of the starting value of the Market Measure Investment
